UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1974



ROBERT E. LIPSCOMB, ex rel., United States of
America,

                                              Plaintiff - Appellant,

          versus


THE STATE OF MARYLAND, at the District Court,
Worcester County, Ocean City, Maryland; SNOW
HILL, MARYLAND,

                                            Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-99-
1599-MJG)


Submitted:   September 30, 1999           Decided:   October 6, 1999


Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert E. Lipscomb, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Robert E. Lipscomb appeals the district court’s order remand-

ing this action to the Maryland state court after finding no basis

for removal pursuant to 28 U.S.C. § 1443(1) (1994), and order deny-

ing his motion filed under Fed. R. Civ. P. 59(e).   We have reviewed

the record and the district court’s opinions and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Lipscomb v. Maryland, No. CA-99-1599-MJG (D. Md. June

17 & July 2, 1999).*   We deny Lipscomb’s motions for appointment of

counsel, for amicus brief, for conditional dismissal, and for de-

fault judgment and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order denying the removal
petition is marked as “filed” on July 1, 1999, the district court’s
records show the judgment was entered on the docket sheet on July
2, 1999. Pursuant to Fed. R. Civ. P. 58 and 79(a), we consider the
date the judgment was entered as the effective date of the district
court’s decision. See Wilson v. Murray, 806 F.2d 1232, 1234-35
(4th Cir. 1986).


                                  2